Citation Nr: 0711818	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  04-37 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
October 1969 rating decision by which entitlement to service 
connection for residuals of a left knee disability was 
denied.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Cleveland, Ohio.


FINDINGS OF FACT

1.  The October 1969 rating action was in accordance with the 
applicable law and regulations and was adequately supported 
by the evidence then of record.
 
2.  The veteran has not established, without debate, that the 
correct facts, as they were then known, were not before the 
RO in October 1969 or that the RO ignored or incorrectly 
applied the applicable statutory and regulatory provisions 
existing at the time, and that, but for any such alleged 
error, the outcome of the decision would have been different.


CONCLUSION OF LAW

The October 1969 rating decision was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. § 3.105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for aggravation of residuals of a left 
knee disability was denied by an October 1969 rating decision 
with which the veteran did not voice disagreement and 
therefore became final.  38 U.S.C.A. § 7105.  Under 
applicable criteria, previous determinations that are final 
and binding will be accepted as correct in the absence of 
CUE.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(2006).  The veteran was informed via the adjudicative 
actions issued of what constitutes, and does not constitute, 
a CUE in this case.  See Livesay v. Principi, 15 Vet. App. 
165 (2001).  The Veterans Claims Assistance Act of 2000 is 
not applicable to the veteran's CUE claim.  Id.

The October 1969 rating decision is not subject to revision 
on the same factual basis except by a duly constituted 
appellate authority or except as provided in 38 C.F.R. 
§ 3.105.  The United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") has addressed the question 
of determining when there is CUE present in a prior decision.  
In this regard, the Court has propounded a three-pronged 
test.  These are: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the record and 
law that existed a the time of the prior adjudication in 
question.  Russell v. Principi, 3 Vet. App. 310 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
court stated,

"...CUE is a very specific and rare kind of 'error.'  It 
is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but 
for the error....  If a claimant-appellant wishes to 
reasonably raise CUE there must be some degree of 
specificity as to what the alleged error is and, unless 
it is the kind of error... that, if true, would be CUE 
on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for 
the alleged error.  It must be remembered that there is 
a presumption of validity to otherwise final decisions, 
and that where such decisions are collaterally attacked, 
and a CUE claim is undoubtedly a collateral attack, the 
presumption is even stronger."

See also Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) 
(Expressly adopting the "manifestly changed the outcome" 
language in Russell, supra).

In his April 2004 claim, the veteran indicates that at his 
induction into service, he only had minor left knee symptoms 
and that the stresses of training aggravated his knee.  He 
indicates that a torn meniscus, as described by the military 
medical records, is the result of an acute injury (not a 
chronic process) and, in essence, is the evidence that showed 
his pre-existing disability increased beyond its normal 
progression.  See also October 2004 substantive appeal.  The 
March 2007 informal hearing presentation highlights the 
veteran's argument that the RO failed to apply 38 C.F.R. 
§ 3.306(a) in the October 1969 rating decision.

As in effect in 1969, a pre-existing injury or disease will 
be considered to have been aggravated where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the nature progress of the disease.  See 38 U.S.C. § 353 
(1964); 38 C.F.R. § 3.306(a) (1969).  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b) (1969).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  Id.

The evidence of record in October 1969 included a July 1966 
letter from a private medical provider who indicated the 
veteran was injured in September 1964 playing football and 
that the diagnosis was a torn meniscus of the left knee.  
Examination in July 1966 revealed full extension however the 
veteran stated pain persisted.  The veteran's service medical 
records included his July 1966 report of medical examination 
for induction which noted a history of a left knee injury 
with effusion.  The veteran entered active duty on September 
13, 1966, and on September 29, 1966, he sought treatment for 
his left knee.  The orthopedic consultation record indicates 
the history was suggestive of medial meniscus tear but there 
were no then-present findings.  The veteran was to return if 
the knee locked or if effusion occurred.  See also September 
1966 radiographic report.  He sought treatment on November 7, 
1966, for left knee pain and upon examination he had effusion 
bilaterally but no acute tenderness.  The service medical 
record contains an impression of effusion of the knees 
related to stress and no prescription was given.  

On November 14, 1966, the veteran was admitted to Martin Army 
Hospital for medical board proceedings for the evaluation of 
"right" knee pain.  The veteran was not present during the 
proceeding and did not present any views on his own behalf.  
The medical board determined the veteran was medically unfit 
for further military service due to medial meniscus tear of 
the "right" knee that was not incurred in the line of duty, 
existed prior to service, and was not aggravated by service.  
See also November 1966 report of medical examination (further 
service may aggravate the condition).  The veteran signed a 
request for discharge for medical disability and indicated he 
had been notified that he was considered unfit for retention 
due to a medical disability which was considered to have 
existed prior to September 1966 and which appeared to not be 
incident to or aggravated by his subsequent military service.

The October 1969 rating decision indicated that is was clear 
from both the veteran's statements and the evidence of record 
that the November 1966 medical board proceedings mistakenly 
referred to the veteran's right knee as opposed to his left 
one.  The RO determined, based on both the pre-service and 
service medical evidence, that the evidence failed to 
disclose any increased severity beyond the normal progression 
for his pre-existing left knee disability and service 
connection for aggravation was therefore denied.  See also 
October 1969 notification letter.

As noted above, the veteran has argued the RO did not apply 
38 C.F.R. § 3.306 to his claim in 1969.  While the RO did not 
specifically cite to the regulatory criteria in the rating 
decision, it is clear by RO's the characterization of the 
issue (service connection for aggravation) that this 
regulatory framework was considered.  Moreover, aggravation 
of his pre-existing disability was addressed when the RO 
determined the evidence failed to disclose an increase in 
disability beyond the normal progression of the disability.  
The evidence of record specifically showed 1) the veteran had 
complaints of effusion prior to service, 2) within weeks of 
entering service he was informed to return for treatment if 
effusion occurred, and 3) a week after seeking treatment for 
effusion the veteran entered hospital for medical board 
proceedings.  See Joyce v. Nicholson, 19 Vet. App. 36, 50-51 
(2005).  This evidence is indicative of specific findings 
that the in-service symptoms were due to the nature progress 
of the disease and that aggravation could not be conceded.  
As such, the record does not show that the regulatory 
provisions in existence at that time were incorrectly 
applied.  See Fugo, 6 Vet. App. at 44 (broad allegations of a 
failure to follow the regulations are insufficient basis of 
CUE claim).  

Although the RO in 1969 did not articulate the reasons for 
its decision in great detail, it is not generally a fruitful 
exercise to speculate on whether a particular RO decision 
issued prior to February 1, 1990, applied relevant 
regulations or considered certain items of evidence based on 
whether the RO specifically discussed the regulations or the 
evidence in the rating decision.  Before February 1, 1990, 
when 38 U.S.C. § 5104(b) was added to the law to require ROs 
to specify the evidence considered and the reasons for the 
disposition, rating decisions routinely lacked such 
specificity.  See Crippen v. Brown, 9 Vet. App. 412, 420 
(1996).  

Additionally, the veteran's argument that he was not 
diagnosed with a meniscus tear until after he entered service 
is unpersuasive evidence that the RO, as a factfinder, 
committed error in 1969.  The evidence of record at that time 
included private medical evidence dated prior to the 
veteran's entrance to service that noted he had suffered a 
torn meniscus of the left knee while playing football.  The 
veteran is still seeking service connection benefits in 
connection with his left knee, as he was in 1969, and as such 
the RO's conclusion that the medical board proceedings 
referencing the right knee (and therefore potentially 
referring to a first-time diagnosis) was, in essence, a 
typographical error.  The RO made a reasonable fact-finding 
determination based on the evidence of record in 1969.

To any extent that the veteran's current arguments concerning 
the aggravation of disability can be interpreted as, in 
essence, arguments that the RO improperly weighed the 
evidence before it at the time of the October 1969 rating 
decision, such arguments claim CUE on the basis that the 
previous adjudication had improperly weighed and evaluated 
the evidence.  This type of argument can never satisfy the 
stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see 
also Crippen v. Brown, 9 Vet. App. 412, 421 (1996) (an attack 
on what is deemed an improper conclusion cannot be the basis 
of a CUE).  

In short, notwithstanding the arguments advanced by, or on 
behalf of, the veteran, the veteran has simply failed to 
establish that the correct facts, as they were then known, 
were not before the RO in 1969, or that the RO ignored or 
incorrectly applied the applicable statutory and regulatory 
provisions existing at the time, and that, but for any such 
alleged error, the outcome of the decision would have been 
different (the basis of a CUE claim).  The standard 
established by the Court is rather stringent.  That standard 
simply has not been met, in the instant case.

As clear and unmistakable error in the October 1969 rating 
decision has not been established, the claim on appeal must 
be denied.


ORDER

The claim that the October 1969 rating decision was clearly 
and unmistakably erroneous is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


